Order insofar as appealed from unanimously reversed on the law with costs, motion granted and subpoena quashed. Memorandum: It is undisputed that the subpoena served upon the nonparty doctor did not contain nor was it accompanied by a notice stating "the circumstances or reasons such disclosure is sought or required” (CPLR 3101 [a] [4]). Thus, the subpoena was facially defective and may not be enforced (see, Matter of Yost v Douris, 151 AD2d 489; Bigman v Dime Sav. Bank, 138 AD2d 438). (Appeal from Order of Supreme Court, Cattaraugus County, Sprague, J.—Discovery.) Present—Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.